DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 04/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy of the cited foreign patent document has been provided. The IDS has been placed in the application file, but the information struck through therein has not been considered.

Response to Amendment
The amendment to the claims filed 04/20/2022 has been entered. Claim(s) 1, 3-5, 9, 12 and 15 is/are currently amended. Claim(s) 13 and 17-19 has/have been canceled. New claim(s) 20-33 has/have been added. Claim(s) 1-12, 14-16 and 20-33 is/are pending.

Objections/Rejections Withdrawn
Objections to the drawings and/or claims and rejection(s) under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the submitted replacement drawings sheets and/or the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12, 26 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12 and claims dependent thereon, the limitation "storing the physiologic parameter data" is indefinite. It is unclear if this is intended to refer to the "corrected physiologic parameter data" or some other physiologic parameter data. Additionally, the limitation "based at least in part on a determination of the availability of the corrected physiologic parameter data" is indefinite. Specifically, it is unclear to what "the availability" refers. The examiner notes the phrase (or a comparable phrase) appears in the specification as filed, which states, "Based at least in part on the availability of the processed blood analyte data, the sensor then may optionally determine communication enablement status per step 512" (e.g., pg. 52, lines 6-7). However, the specification does not appear to describe how data is determined to be "available." It is unclear if availability of data refers to an indication that the sensor apparatus includes "new data" (which is understood to comprise any analyte/glucose data that has not been communicated to a receiving device consistent with pg. 55, lines 9-20), or some additional assessment of the data is required to determine if data is "available." If the latter, it is unclear what such an assessment encompasses. For the purpose of this Office action, claim 12 will be further discussed with the understanding a determination that data is available comprises/encompasses a determination that the sensor device has "new" (not yet transmitted) data. 
Additionally, the limitation "operating the implanted sensor apparatus autonomously for a first period of time, the autonomously operating being independent of any other device" is indefinite. Applicant discloses generating and storing a sensor operational model for determining corrected glucose concentration data comprises collecting and/or receiving data from other sensors in addition to glucose sensor data (e.g., pg. 49, lines 9-22). However, the claim encompasses a sensor apparatus comprising only a single sensor element. It is unclear how the sensor apparatus may autonomously operate independent of any other device in such embodiments (i.e., how is the additional data needed for generating the operational model acquired?). 
Regarding claim 26 and claims dependent thereon, there is insufficient antecedent basis the limitation "the determination that the generated physiologic parameter data is of sufficient accuracy to permit transmission of the generated physiologic parameter data to the receiving device." Additionally, it is unclear how, if at all, the above limitation relates to a determination that the generated physiologic parameter data has been corrected for one or more errors. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 12, 31 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and claims dependent thereon, the limitation "wherein the determination to enable communication comprises determination that the generated physiologic parameter data has been corrected for one or more errors" lacks support in the specification as filed and is therefore directed to new matter. Applicant submits support for amended claim 1 "can be found at, inter alia, page 3, lines 24-28; page 11, lines 21-23; page 21, lines 15-25; page 49, lines 17-22; page 52, lines 6-7; and page 52, line 22 through page 54, line 6" (Remarks, pg. 15). The examiner has reviewed these citations, along with the remainder of the specification as filed, and is unable to locate sufficient support for the above-noted limitation(s). The cited portions of pages 3 and 11 do not address correction for one or more errors at all, let alone enabling communication based on a determination that parameter data has been corrected for said error(s). The cited portion of page 21 discloses, in a multiple detector element embodiment(s), degraded sensor elements can be "turned off." Page 21 neither discloses correcting for errors, nor determining that data has been corrected to enable communication. The cited portion of page 49 discloses data collected by the sensor can be corrected using a trained operational model, but lacks any disclosure of the sensor apparatus determining whether the data has been corrected and enabling communication when it has. With respect to the cited portions of pages 52-54, Applicant discloses the sensor apparatus can enable communication when processed data is available (though does not clearly describe how availability is assessed, as discussed with respect to rejections under 35 U.S.C. 112(b) above). However, the specification as filed fails to disclose the sensor apparatus determines that the generated physiologic parameter data has been corrected for one or more errors before enabling communication as is recited and/or encompassed by the claim. Specifically, Applicant does not disclose the sensor apparatus assesses "available" or sensed/calculated data to determine whether or not it has been corrected and enables communication when it has. Rather, at best, Applicant appears to disclose enabling communication when new blood analyte data is available (e.g., pg. 55, lines 9-10); i.e., in some embodiments (as "correcting" the data is disclosed as optional, pg. 52), the "new blood analyte data" may include calibrated blood analyte level approximating the actual blood analyte level (BGcal, pg. 52, lines 22-26), and in others, the "new blood analyte data" may include corrected blood analyte level (as described in pg. 52, line 27 - pg. 54, line 6, BGcal less BGs_error; filtered BAcal reading; etc.). The latter embodiment(s) appears comparable to that recited in claim 12 (in view of the understanding of these limitations as discussed with respect to rejections under 35 U.S.C. 112(b) above), for example. Accordingly, while Applicant discloses the sensor apparatus may determine when new data is "available" (i.e., data has been sensed or calculated that has not been communicated to a receiving device), Applicant does not disclose the sensor apparatus assesses the available data to determine whether or not it has been corrected for one or more errors prior to determining to enable communication as is recited and/or encompassed by claim 1. In view of the above, amended claim 1 is directed to new matter. 
Regarding claim 12 and claims dependent thereon, the full scope of the claim lacks sufficient support in the application as filed. The claims recite a sensor apparatus with at least one sensor element for monitoring at least one physiologic parameter. There is no limit as to the type of sensor element, the physiologic parameter, etc. recited in the claim. The specification as filed states, "Implantable electronics is a rapidly expanding discipline within the medical arts," and identifies blood analyte monitoring as one use of implantable sensors (pg. 2, lines 11-23). Additionally, Applicant describes analyte concentration and/or associated chemical constituents and/or byproducts as exemplary of parameters (e.g., pg. 15, lines 20-26, "such as the concentration of an analyte (e.g., glucose) …" emphasis added). Therefore, the broadest reasonable interpretation of the claim terms "physiologic parameter" and "sensor element" encompasses any/all types of implantable/in vivo sensors sensing any physiologic parameter (electrochemical glucose/analyte sensors, capacitive blood pressure sensors, ultrasonic blood flow sensors, among numerous others), such that claim 12 (and claims dependent thereon) represents a claimed genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(2). With respect to an algorithm(s) for training an operational model and processing a signal(s) to generate corrected physiologic parameter data using the trained operational model to correct one or more errors present within the second signal(s), the only disclosure made with any specificity relates to one species of physiologic parameter and associated sensor(s), i.e., analyte concentration (e.g., pg. 52, line 27 - pg. 54, line 6). There is no disclosure of relevant, identifying characteristics indicating the types of error accounted for by the model are similarly apply to any/all other parameters that may be monitored by an implantable sensor. Accordingly, while Applicant appears to provide sufficient support for generating corrected analyte concentration data in the manner claimed, the full scope of claim 12 lacks sufficient written description in the application as filed. 
Additionally, while Applicant discloses a sufficient algorithm for generating an operational model based on analyte data (i.e., from an analyte sensor signal) and "other data" (e.g., pg. 49, lines 9-22), Applicant does not disclose an algorithm for generating an operational model based only on "first signals related to the physiologic parameter" or signals from a single sensor element as encompassed by the limitations of claim 12. In view of the above, claim 12 fails to comply with the written description requirement and/or is directed to new matter. 
Regarding claim 31 and claims dependent thereon, the limitation "cause the implantable sensor apparatus to: […] based at least on one or more responses to the one or more advertisements received from the receiving device, determine whether or not to pair the implantable sensor apparatus to the receiving device" lacks sufficient support in the application as filed. Applicant contends new claim 31 is supported at least by "page 55, lines 21-27, page 58, lines 3-7, and page 60, lines 4-24" (Remarks, pg. 18). However, the examiner is unable to locate support for the above-noted limitation in these cited sections, or the remainder of the application as filed. Specifically, the application fails to disclose that the implantable sensor apparatus determines whether or not to pair the implantable sensor apparatus to the receiving device based at least on one or more responses to the one or more advertisements received from the receiving device. Rather, each of the above-cited passages indicates a determination of whether or not to pair the implantable sensor apparatus to the receiving device is made by the receiving device, not the implantable sensor apparatus. Additionally, Applicant does not appear to disclose the receiving device sends any kind of response when a determination is made not to pair the two devices so that the determination of whether or not to pair could be determined by the sensor apparatus. For example, in Figure 5D and the corresponding description thereof, there is no indication that step 547 involves the receiving device sending any kind of response to the implantable sensor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0181628 A1 (previously cited, Burnette).
Regarding claims 30 and 32, Burnette teaches/suggests an implantable sensor apparatus configured to monitor at least one physiologic parameter of a living subject (Figs. 1, 3, 5, etc., analyte sensor system 104), the implantable sensor apparatus comprising: 
at least one sensor element (continuous analyte sensor 108); 
wireless interface apparatus (transceiver 316/radio unit 508);
data processor apparatus in communication with each of the at least one sensor element and the wireless interface apparatus (CGM processor 314/506); and
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus comprising at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data storage apparatus (¶ [0009] memory unit having computer code configured to program the processor), cause the implantable sensor apparatus to:
determine that either (i) the implantable sensor apparatus then requires to wirelessly transact data with a receiving device, or (ii) the implantable sensor apparatus does not then require to wirelessly transact data with the receiving device (e.g., determination of a user's state, such as by identifying a condition necessitating advertising to a receiving device as described in ¶ [0133]; identifying a user's state is not critical, glucose levels in a healthy range as described in ¶ [0152]; etc.); 
based at least on the determination, configure one or more wireless advertisements to be transmitted wirelessly to the receiving device, the configured one or more advertisements configured to indicate to the receiving device that the implantable sensor apparatus either requires to wirelessly transact data, or does not require to wirelessly transact data, respectively, by selective inclusion or omission of data enabling the receiving device to determine a response and wirelessly transmit the configured one or more advertisements to the receiving device (e.g., ¶ [0152] an advertising beacon can include information indicating to a display device(s) what type of data will be forthcoming in a subsequent transmission); and
based at least on one or more responses to the one or more advertisements received from the receiving device, determine whether or not to pair the implantable sensor apparatus to the receiving device (e.g., ¶ [0152] where display device 120c may determine that such data need not be received).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette and US 2019/0008461 A1 (Gupta).
Regarding claim 12, Burnette teaches/suggests a method of operating a sensor apparatus for monitoring of at least one physiologic parameter within a living subject, the sensor apparatus comprising at least one sensor element, wireless interface apparatus, processor apparatus, and storage apparatus (see discussion of claim 1 above), the method comprising: 
enabling and implanting the sensor apparatus within the living subject (¶ [0050]); 
operating the implanted sensor apparatus autonomously for a first period of time, the autonomously operating being independent of any other device and comprising:
collecting signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); and
processing at least a portion of the signals to generate physiologic parameter data and storing the physiologic parameter data (Fig. 8A, calculate and store analyte value data (804));
based at least in part on a determination of the availability of physiologic parameter data, transmitting beacon data configured to enable opportunistic wireless communication with the first receiving device (¶ [0066] where wireless data communication between the analyte sensor system 104 and the display device 120a may happen periodically at an update interval, which may be thought of as a period of obtaining and sending a recently measured glucose value, and an active time period with the update interval begins with transmitting advertising beacons, see Fig. 4; ¶ [0070] wherein data obtained during an inactive period may be averaged and communicated each updated interval; etc.).
Burnette does not teach operating the implanted sensor apparatus comprises collecting first signals from the at least one sensor element, the first signals related to the physiologic parameter and collected during a training mode of operation of the sensor apparatus; processing at least a portion of first signals to generate an operational model; collecting second signals from the at least one sensor element, the second signals related to the physiologic parameter and collected during a measurement mode of operation of the sensor apparatus; processing at least a portion of the second signals to generate corrected physiologic parameter data, the processing of the at least portion of the second signals comprising use of the operational model to correct one or more errors present within the second signals; and storing the corrected physiologic parameter data. 
Gupta teaches/suggests a method of operating an implanted sensor apparatus comprising collecting first signals from at least one sensor element, the first signals related to the physiologic parameter and collected during a training mode of operation of the sensor apparatus; processing at least a portion of first signals to generate an operational model; collecting second signals from the at least one sensor element, the second signals related to the physiologic parameter and collected during a measurement mode of operation of the sensor apparatus; processing at least a portion of the second signals to generate corrected physiologic parameter data, the processing of the at least portion of the second signals comprising use of the operational model to correct one or more errors present within the second signals; and storing the corrected physiologic parameter data (see Figs. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burnette with operating the implanted sensor apparatus comprising collecting first signals from the at least one sensor element, the first signals related to the physiologic parameter and collected during a training mode of operation of the sensor apparatus; processing at least a portion of first signals to generate an operational model; collecting second signals from the at least one sensor element, the second signals related to the physiologic parameter and collected during a measurement mode of operation of the sensor apparatus; processing at least a portion of the second signals to generate corrected physiologic parameter data, the processing of the at least portion of the second signals comprising use of the operational model to correct one or more errors present within the second signals; and storing the corrected physiologic parameter data as taught/suggested by Gupta (e.g., new glucose data collected during an inactive period and available for transmission in a following update interval comprises corrected physiologic parameter data) in order to enhance device signal stability and accuracy over extended periods (Gupta, Abstract). 
Regarding claim 14, Burnette as modified teaches/suggests the first receiving device comprises a mobile computerized user device (¶ [0040] where the plurality of devices may include a mobile phone, a tablet, a smart watch, etc.) and the method further comprises determining one or more second criteria are met for communication with a second receiving device, the second receiving device comprising a computerized medicament delivery apparatus (¶ [0040] where the plurality of devices may include a medicament delivery device), the determining the one or more second criteria are met comprising determining that the physiologic parameter data is outside of a specified range and medicament delivery is required (¶ [0042] where the medicament delivery device can act cooperatively with the analyte sensor system 104 to deliver medicaments to host 102).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Gupta as applied to claim(s) 12 above, and further in view of US 2019/0020439 A1 (previously cited, Fawaz) and US 10,182,336 B1 (previously cited, Stockton).
Regarding claims 15 and 16, Burnette as modified teaches/suggests the limitations of claim 12, as discussed above, and further discloses the wireless interface apparatus comprises a BLE wireless interface apparatus (e.g., ¶ [0080]), wherein the transmitting beacon data comprises broadcasting, via the BLE interface, the beacon data on at least one channel at a plurality of intervals (Fig. 4, Tinterval). Burnette as modified does not expressly teach each of the plurality of intervals comprises a randomized delay period. 
Fawaz teaches and/or suggests an apparatus comprising a BLE wireless interface apparatus configured to broadcast beacon data on at least one channel at a plurality of regular intervals, each of the plurality of regular intervals comprising a randomized delay period (¶ [0037] advertisements 312 may be broadcast on any of three advertisement channels at a preset rate determined in the configuration of the device 310, wherein the device 310 may wait a random delay between 0 and 10 milliseconds, on top of the advertisement interval, before advertising).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burnette with each of the plurality of intervals 
comprising a randomized delay period as taught and/or suggested by Fawaz in order to avoid advertisements from colliding with advertisements of other devices (Fawaz, ¶ [0037]).
Burnette as modified does not expressly teach the BLE wireless interface apparatus is configured to enable selective operation of the implantable sensor apparatus in a first range-reduced energy consumption mode, but does disclose the power to be used by the radio for the transmission of the advertising beacons may be variable (e.g., ¶ [0007]). 
Stockton teaches/suggests an implantable sensor apparatus comprising a BLE wireless interface apparatus (throughout document, BLE-enabled IMD) configured to enable selective operation of the implantable sensor apparatus in a short range mode and selective operation of the implantable sensor apparatus in a long range mode, the operation in the long range mode consuming more electrical power than the operation in the short range mode (col. 1, line 64 - col. 2, line 10), wherein the transmission of the beacon data comprises transmission of short range beacon data via the BLE wireless interface apparatus while the implantable sensor apparatus is operated in the short range mode; and the implantable sensor apparatus is further configured to: determine whether, after the transmission of the short range beacon data, a predetermined time period for response has lapsed and no communications session is established with the receiving device; and based at least in part on a determination that the response window has lapsed and no communications session is established with the receiving device, (i) enable operation of the implantable sensor apparatus in the long range mode, and (ii) transmit transit long range beacon data (Fig. 7; col. 18, lines 31-57, where transmitter of IMD 101 repeats the transmitting operation over one or more advertisement states, and when the number of unsuccessful advertisement states (i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burnette with the BLE wireless interface apparatus being configured to enable selective operation of the implantable sensor apparatus in a short range mode and selective operation of the implantable sensor apparatus in a long range mode, wherein the method further comprises determining that a predetermined time period for response has lapsed with no establishment of a communications session with the first receiving device; and based at least in part on the lapsed predetermined time period for response, enabling operation in the second range-high power mode for establishing a communications session with the first receiving device as taught/suggested by Stockton in order to minimize power consumption while ensuring that sensor information is transmitted and observable by a user (Stockton, col. 9, lines 28-52; Burnette, ¶ [0112]), particularly when said information is critical.
Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette and Stockton and US 2018/0027412 A1 (Mandapaka).
Regarding claims 27 and 28, Burnette teaches/suggests an implantable sensor apparatus configured to monitor at least one physiologic parameter of a living subject (Figs. 1, 3, 5, etc., analyte sensor system 104), the implantable sensor apparatus comprising: 
at least one sensor element (continuous analyte sensor 108); 
wireless interface apparatus (transceiver 316/radio unit 508);
data processor apparatus in communication with each of the at least one sensor element and the wireless interface apparatus (CGM processor 314/506); and
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus comprising at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data storage apparatus (¶ [0009] memory unit having computer code configured to program the processor), cause the implantable sensor apparatus to:
collect signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); 
process at least a portion of the signals to generate physiologic parameter data (Fig. 8A, calculate analyte value data (804); and/or Fig. 8E, analyze EGV data (806c));
determine to enable communication with a receiving device (Fig. 8E, determine existence of alarm conditions (806d); e.g., ¶ [0133] analyzing glucose data to determine the existence of an alarm condition); and
based at least in part on a determination to enable communication with a receiving device, wirelessly transmit data using a first mode to attempt to cause establishment of a communications session with the receiving device (Fig. 8E, instructing a transceiver to advertise in accordance with the communication variables (808)).
Burnette does not teach the data processor apparatus is further configured to, based at least on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause wireless transmission of data using a second mode to attempt to cause establishment of the communications session, the second mode comprising a mode which enables data communication between the receiving device and the implantable sensor apparatus at a longer wireless range than a range associated with the first mode.
Stockton teaches and/or suggests an implantable sensor apparatus configured to wirelessly transmit data using a first mode to attempt to cause establishment of a communications session with the receiving device; and based at least on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause wireless transmission of data using a second mode to attempt to cause establishment of the communications session, the second mode comprising a mode which enables data communication between the receiving device and the implantable sensor apparatus at a longer wireless range than a range associated with the first mode (Fig. 7; col. 18, lines 31-57, where transmitter of IMD 101 repeats the transmitting operation over one or more advertisement states, and when the number of unsuccessful advertisement states (i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes; col. 4, lines 21-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the data processor apparatus being further configured to, based on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause: (i) configuration of a second mode of wireless data transmission, such as selection of at least one of (i) one of a plurality of different wireless range modes of operation, or (ii) one of a plurality of different wireless advertisement transmission intervals; and (ii) attempt to cause establishment of the communications session using the configured second mode as taught/suggested by Stockton in order to minimize power consumption while ensuring that sensor information is transmitted and observable by a user (Stockton, col. 9, lines 28-52; Burnette, ¶ [0112]), particularly when said information is critical.
Burnette as modified does not expressly teach the wireless transmission of data using the second mode to attempt to cause establishment of the communications session comprises: selection of a first value of a parameter associated with the second mode for use during a first period of the wireless transmission of data using the second mode, the first value producing a first electrical power consumption; and based at least on a determination that the attempt to cause establishment of a communications session during the first period was unsuccessful, selection of a second value of the parameter for use during a second period of the wireless transmission of data using the second mode, the second value producing a second electrical power consumption greater than the first electrical power consumption. However, Burnette does disclose/suggest adjusting one or more variables in order to optimize the advertising and connection process such that advertising and connections can be achieved with sufficient reliability to provide meaningful sensor data while extending battery power (¶ [0123]). 
Additionally, as noted above, Stockton suggests, based on a determination that an attempt to establish a communications session during a first period was unsuccessful, advertising parameters may be adjusted for use during a second period. Mandapaka teaches and/or suggests a comparable implantable sensor apparatus configured to communicate with a receiving device (e.g., display device). Mandapaka similarly discloses modifying a value of a parameter of an advertising scheme utilized by the implantable sensor, such as decreasing an advertisement interval, increases the chance of the implantable sensor being detected by a receiving device (e.g., ¶ [0428]; ¶ [0468]). Mandapaka further discloses a decreased advertisement interval consumes more electrical power than a longer interval (¶ [0428]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the wireless transmission of data using a second mode to attempt to cause establishment of the communications session comprising selection of a first value of a parameter associated with the second mode, such as an advertisement interval, for use during a first period of the wireless transmission of data using the second mode, the first value producing a first electrical power consumption; and based at least on a determination that determination that the attempt to cause establishment of a communications session during the first period was unsuccessful, selection of a second value of the parameter for use during a second period of the wireless transmission of data using the second mode, the second value producing a second electrical power consumption greater than the first electrical power consumption (i.e., using at an advertising pattern consuming less power initially and modifying the pattern to advertise more frequently when a successful connection has not yet been made/receiving device remains out of range) as taught/suggested by Stockton and Mandapaka in order to improve performance with respect to the reliability of wireless communications (e.g., establishing a communications session) while also allowing for reduced power consumption (Mandapaka, ¶ [0248]). 
Regarding claims 29 and 30, Burnette teaches/suggests an implantable sensor apparatus configured to monitor at least one physiologic parameter of a living subject (Figs. 1, 3, 5, etc., analyte sensor system 104), the implantable sensor apparatus comprising: 
at least one sensor element (continuous analyte sensor 108); 
wireless interface apparatus (transceiver 316/radio unit 508);
data processor apparatus in communication with each of the at least one sensor element and the wireless interface apparatus (CGM processor 314/506); and
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus comprising at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data storage apparatus (¶ [0009] memory unit having computer code configured to program the processor), cause the implantable sensor apparatus to:
collect signals from the at least one sensor element, the signals related to the physiologic parameter (Fig. 8A, receive sensor information (802)); 
process at least a portion of the signals to generate physiologic parameter data (Fig. 8A, calculate analyte value data (804); and/or Fig. 8E, analyze EGV data (806c));
determine to enable communication with a receiving device (Fig. 8E, determine existence of alarm conditions (806d); e.g., ¶ [0133] analyzing glucose data to determine the existence of an alarm condition); and
based at least in part on the determination to enable communication, wirelessly transmit data using a first mode to attempt to cause establishment of a communications session with the receiving device (Fig. 8E, instructing a transceiver to advertise in accordance with the communication variables (808)).
Burnette does not teach the data processor apparatus is further configured to, based at least on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause: (i) configuration of a second mode of wireless data transmission; and (ii) attempt to cause establishment of the communications session using the configured second mode.
Stockton teaches and/or suggests an implantable sensor apparatus configured to wirelessly transmit data using a first mode to attempt to cause establishment of a communications session with the receiving device; and based at least on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause: (i) configuration of a second mode of wireless data transmission comprising a selection of at least one of (i) one of a plurality of different wireless range modes of operation or (ii) one of a plurality of different wireless advertisement transmission intervals; and (ii) attempt to cause establishment of the communications session using the configured second mode (Fig. 7; col. 18, lines 31-57, where transmitter of IMD 101 repeats the transmitting operation over one or more advertisement states, and when the number of unsuccessful advertisement states (i.e., when a connection request from the IE is not detected) exceeds a predetermined threshold, processor of IMD 101 changes the advertisement schedule, e.g., the advertisement schedule may be switched from utilizing short range advertisement complexes to long-range advertisement complexes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the data processor apparatus being further configured to, based on a determination that the attempt to cause establishment of a communications session was unsuccessful, cause: (i) configuration of a second mode of wireless data transmission, such as selection of at least one of (i) one of a plurality of different wireless range modes of operation, or (ii) one of a plurality of different wireless advertisement transmission intervals; and (ii) attempt to cause establishment of the communications session using the configured second mode as taught/suggested by Stockton in order to minimize power consumption while ensuring that sensor information is transmitted and observable by a user (Stockton, col. 9, lines 28-52; Burnette, ¶ [0112]), particularly when said information is critical.
Burnette as modified does not teach configuration of the second mode of wireless data transmission is based at least in part on evaluation of an electrical power supply, or remaining battery power of the implantable sensor apparatus. 
Mandapaka discloses a comparable implantable sensor apparatus configured to, cause: (i) configuration of a second mode of wireless data transmission, the configuration based at least in part on evaluation of an electrical power supply of the implantable sensor apparatus, such as an evaluation of remaining battery power; and (ii) attempt to cause establishment of the communications session using the configured second mode (¶¶ [0467]-[0469] where, if a user has an alert condition, and the user is out of range of her display devices 710, a small communication window may not be sufficient for the analyte sensor system 708 to connect to the display devices 710 in time for the alert to display, and the analyte sensor system 708 may modify its advertising pattern to advertise longer, and/or advertise more frequently, and/or with higher resolution intervals, and/or with higher transmission power, wherein modifying one or more aspects of the advertisement duration structure may beneficially be based on the indication of the battery life (remaining battery life, projected battery life, etc., as described in ¶ [0467]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the configuration being based at least in part on evaluation of an electrical power supply of the implantable sensor apparatus, such as an evaluation of remaining battery power, as taught/suggested by Mandapaka in order to efficiently use battery power and hence extend battery life (Mandapaka, ¶ [0469]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette.
Regarding claim 32, Burnette as modified teaches/suggests the limitations of claim 30, as discussed above, but does not expressly disclose the one or more responses comprise at least one response based on a determination of whether the receiving device requires to push data to the implantable sensor apparatus. However, Burnette discloses/suggests the receiving device may transmit data, such as calibration or configuration information may be transmitted on an as-needed/requested basis (¶ [0071]; ¶ [0152]; etc.), and discloses a response from a receiving device requesting a data connection may be made following transmission of advertisement beacons by the implantable device (e.g., Fig. 4), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Burnette with the one or more responses comprising at least one response (e.g., requesting a data connection) based on a determination of whether the receiving device requires to push data to the implantable sensor apparatus (calibration/configuration information needs transmitting) in order to permit transmitting data to the implantable device as required by the receiving device (¶ [0071]; ¶ [0152]; etc.). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: WO 2020/006307 A1 is in the same patent family as the foreign patent document cited on the 04/22/2022 IDS. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791